Citation Nr: 9929279	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbar degenerative disc disease with left S1 
radiculopathy, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1984 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the 60 percent 
evaluation for lumbar degenerative disc disease with left S1 
radiculopathy and denied entitlement to TDIU.  By a rating 
decision dated October 1997, the RO continued the 60 percent 
evaluation for lumbar degenerative disc disease with left S1 
radiculopathy and denied entitlement to TDIU, but assigned an 
evaluation of 100 percent effective December 1996 to February 
1997 based on the veteran's laminectomy necessitating 
convalescence. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran, through his representative, raised the issue of an 
extended convalescence than that assigned by the RO in the 
October 1997 rating decision.  This matter is hereby referred 
to the RO for appropriate action.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 60 percent for his service-connected back 
disability.  He further asserts that he is unemployable as a 
result of that service-connected disability and requests a 
total disability evaluation.  The Board has thoroughly 
reviewed the evidence of record, and determines that 
additional development is needed prior to adjudication of 
this appeal, in light of the reasons set forth below.

The record reveals that service connection presently is in 
effect for lumbar degenerative disc disease with left S1 
radiculopathy, evaluated as 60 percent disabling.  The 
veteran contends that the current 60 percent evaluation does 
not reflect the present severity of that disorder and, in 
addition, this disability renders him unemployable.  There 
are no other adjudicated service connected disabilities.
In reviewing the record, the Board notes at the outset that 
the veteran's last 
VA compensation examination was in May 1995, and that he 
subsequently underwent spinal surgery (decompressive 
laminectomy, L5-S1, left side, with instrumentation and 
posterolateral fusion of level L5-S1) during a VA 
hospitalization in December 1996.  While the veteran's 
current 60 percent rating is the maximum evaluation allowed 
under the applicable schedular rating criteria (38 C.F.R. 
§ 4.71a, Code 5293 (1999)), it is the Board's judgment that, 
when given the amount of time that has elapsed from the 1995 
examination, that there has been no compensation examination 
to evaluate the veteran's low back disability after the 
December 1996 spinal surgery, that one of the issues in 
appellate status is whether the veteran's low back disability 
precludes employment, and considering the veteran's claim of 
increased low back disablement, the veteran should be 
afforded a VA orthopedic examination for the purpose of 
determining the current severity of his service-connected low 
back disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

In further support of the need for a more current and 
thorough examination, the Board notes that the 1995 VA 
examination did not include all relevant clinical findings 
pertaining to the low back, including the presence or absence 
of painful motion and muscle fatigue.  That is, the VA 
examination report does not answer some of the points raised 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), which requires 
that functional loss be fully portrayed.  It is essential 
that the examination adequately portray the degree of 
functional loss. 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca, 
supra.

The RO should also determine if there are any additional 
medical records available relating to evaluation and 
treatment in recent years for the veteran's service-connected 
low back disability; all relevant treatment records should be 
secured. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).	 

The Board also notes that the veteran has indicated that he 
has been found to be totally disabled and unemployable by the 
Social Security Administration, and is receiving disability 
benefits.  Although the evidence of record contains the 
Social Security Administration decision, the record does not 
include medical records in which this decision was based.  
VA's duty to assist after a well grounded claim has been 
submitted includes the acquisition of Social Security 
Administration records and the appropriate consideration and 
weighing of that evidence.  See Baker v. West, 11 Vet. App. 
163, 169 (1998); Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  This is especially true when the issue of a total 
disability rating due to service-connected disabilities is 
being considered.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining the medical records that 
were utilized in making the September 
1995 decision that found that the veteran 
was entitled to  disability benefits.  

2.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his service- 
connected low back disability since 
December 1996. The RO should then secure 
copies of all identified records and 
associate them with the claims folder.  
38 C.F.R. § 3.159 (1999). 

3.  The RO should also request the 
veteran to complete an updated employment 
statement.

4.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of his lumbar 
degenerative disc disease with left S1 
radiculopathy.  The examination should 
include complete range of motion studies 
of the lumbar spine and any other tests 
that are deemed necessary.  The examiner 
should also determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis, due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups. 

The examiner is also requested to offer 
an opinion on whether the veteran is 
unemployable solely due to his service-
connected disability, or to what extent 
his unemployability is related to other 
diseases, disabilities, or other factors.  
The veteran's claims file must be made 
available to the examiner for review.  
The examiner should review all pertinent 
records in the veteran's claims file, 
including a copy of this REMAND.  The 
complete rationale on which the 
examiner's opinion is based should be 
provided.
                       
The examiner should also obtain a 
complete social and industrial history. 

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of his claim.  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).
6.  Following completion of the 
foregoing, the RO should determine 
whether the VA examination report 
complies with the previous instructions, 
set forth in paragraphs (1), (2), (3), 
and (4) above.  If not, immediate 
corrective action should be taken.

7.  After completing the above 
development, the RO should readjudicate 
the veteran's increased rating claim, to 
include whether the claim should be 
submitted for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1), and readjudicate the TDIU 
claim, based on all the evidence of 
record. 

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and to ensure that all due process requirements 
are satisfied.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












